Exhibit 10.2

 

RESTRICTED STOCK AGREEMENT

 

(Time-Based Vesting)

 

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made effective as of the
18th day of April, 2011, between Christopher & Banks Corporation, a Delaware
corporation (the “Company”), and            (“Employee”).

 

1.                                       Award.

 

(a)                                  Shares.  Pursuant to the Second Amended and
Restated Christopher & Banks Corporation 2005 Stock Incentive Plan (the “Plan”),
           shares (the “Restricted Shares”) of the Company’s common stock, par
value $0.01 per share (“Common Stock”), shall be issued as hereinafter provided
in Employee’s name subject to certain restrictions thereon.

 

(b)                                 Issuance of Restricted Shares.  The
Restricted Shares shall be issued upon execution hereof by Employee and upon
satisfaction of the conditions of this Agreement.

 

(c)                                  Plan Controls.  Employee hereby agrees to
be bound by all of the terms and provisions of the Plan, including any which may
conflict with those contained in this Agreement.  The Plan is hereby
incorporated by reference into this Agreement, and this Agreement is subject in
all respects to the terms and conditions of the Plan.  In the event of any
conflict between this Agreement and the Plan, the terms of the Plan shall
control.  Except as otherwise defined herein, capitalized terms contained in
this Agreement shall have the same meaning as set forth in the Plan.

 

2.                                       Restricted Shares.  Employee hereby
accepts the Restricted Shares when issued and agrees with respect thereto as
follows:

 

(a)                                  Forfeiture Restrictions.  The Restricted
Shares may not be sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred, encumbered or disposed of to the extent then subject to the
Forfeiture Restrictions (as hereinafter defined), and in the event of
termination of Employee’s employment with the Company or employing subsidiary
for any reason other than (i) death or (ii) disability, as defined below, or
except as otherwise provided in the last sentence of subsection (b) of this
Section 2, Employee shall, for no consideration, forfeit to the Company all
Restricted Shares to the extent then subject to the Forfeiture Restrictions. 
The prohibition against transfer and the obligation to forfeit and surrender
Restricted Shares to the Company upon termination of employment are herein
referred to as “Forfeiture Restrictions.”  The Forfeiture Restrictions shall be
binding upon and enforceable against any transferee of Restricted Shares.  For
purposes of this Agreement, “disability” shall mean any physical or mental
condition which would qualify Employee for a disability benefit under any
long-term disability plan then maintained by the Company or the employing
subsidiary.

 

1

--------------------------------------------------------------------------------


 

(b)                                 Lapse of Forfeiture Restrictions.  The
Forfeiture Restrictions shall lapse as to the Restricted Shares in accordance
with the following schedule, provided that Employee has been continuously
employed by the Company (or any subsidiary of the Company) from the date of this
Agreement through the lapse date:

 

Lapse Date or Dates

 

Number of
Restricted Shares as to Which Forfeiture
Restrictions Lapse on Such Dates

 

 

 

 

 

 

 

 

 

 

Notwithstanding the foregoing, the Forfeiture Restrictions shall lapse as to all
of the Restricted Shares on the earlier of (i) the occurrence of a Change in
Control (as such term is defined in Section 10 of the Plan), or (ii) the date
Employee’s employment with the Company is terminated by reason of death or
disability, as defined above.  In the event Employee’s employment is terminated
for any other reason, the Committee which administers the Plan (the “Committee”)
may, in the Committee’s sole discretion, approve the lapse of Forfeiture
Restrictions as to any or all Restricted Shares still subject to such
restrictions, such lapse to be effective on the date of such approval or
Employee’s termination date, if later.

 

(c)                                  Issuance and Custody of Certificates.  The
Company shall cause the Restricted Shares to be issued in Employee’s name,
either by book-entry registration or issuance of a stock certificate or
certificates, pursuant to which Employee shall have voting rights and shall be
entitled to receive all dividends unless and until the Restricted Shares are
forfeited pursuant to the provisions of this Agreement.  The Restricted Shares
shall be restricted from transfer and shall be subject to an appropriate
stop-transfer order.  If any certificate is issued, the certificate shall bear a
legend evidencing the nature of the Restricted Shares, and the Company may cause
the certificate to be delivered upon issuance to the Secretary of the Company or
to such other depository as may be designated by the Company as a depository for
safekeeping until the forfeiture occurs or the Forfeiture Restrictions lapse
pursuant to the terms of the Plan and this Agreement.  If a certificate is
issued, upon request of the Committee or its delegate, Employee shall deliver to
the Company a stock power, endorsed in blank, relating to the Restricted Shares
then subject to the Forfeiture Restrictions.

 

Upon the lapse of the Forfeiture Restrictions without forfeiture, and following
payment of the applicable withholding taxes pursuant to Section 3 hereof, the
Company shall cause the shares upon which Forfeiture Restrictions lapsed (less
any shares withheld to pay taxes), free of the restrictions and/or legend
described above, to be delivered, either by book-entry registration or in the
form of a certificate or certificates, registered in Employee’s name or in the
names of Employee’s legal representatives, beneficiaries or heirs, as the case
may be.

 

Notwithstanding any other provisions of this Agreement, the issuance or delivery
of any shares of Common Stock (whether subject to restrictions or unrestricted)
may be postponed for such period as may be required to comply with applicable
requirements of any

 

2

--------------------------------------------------------------------------------


 

national securities exchange or any requirements under any law.  The Company
shall not be obligated to issue or deliver any shares of Common Stock if the
issuance or delivery thereof shall constitute a violation of any provision of
any law or of any regulation of any governmental authority or any national
securities exchange.  In addition, the grant of the Restricted Shares and the
delivery of any shares of Common Stock pursuant to this Agreement are subject to
any clawback policies the Company may adopt in compliance with the Dodd-Frank
Wall Street Reform and Consumer Protection Act of 2010, Section 10D of the
Securities Exchange Act of 1934 and any applicable rules and regulations of the
Securities and Exchange Commission.

 

3.                                       Income Tax Matters.  In order to comply
with all applicable federal, state or local income tax laws or regulations, the
Company may take such action as it deems appropriate to ensure that all
applicable federal, state or local payroll, withholding, income or other taxes,
which are the sole and absolute responsibility of Employee, are withheld or
collected from Employee.  In accordance with the terms of the Plan, and such
rules as may be adopted by the Committee under the Plan, Employee may elect to
satisfy Employee’s tax withholding obligations arising from the receipt of, or
the lapse of restrictions relating to, the Restricted Shares, by (i) delivering
cash, a check (bank check, certified check or personal check) or a money order
payable to the Company, (ii) having the Company withhold a portion of the
Restricted Shares otherwise to be delivered having a Fair Market Value equal to
the amount of such taxes, (iii) delivering to the Company shares of Common Stock
held by Employee for more than six (6) months (or such period as the Committee
may deem appropriate for accounting purposes or otherwise) having a Fair Market
Value equal to the amount of such taxes, or (iv) a combination of the methods
described above, as approved by the Committee.  If the number of shares of
Common Stock to be delivered to Employee is not a whole number, then the number
of shares of Common Stock shall be rounded down to the nearest whole number. 
Employee’s election regarding satisfaction of withholding obligations must be
made on or before the date that the amount of tax to be withheld is determined.

 

4.                                       Employment Relationship.  Nothing in
this Agreement shall be construed as constituting a commitment, guaranty,
agreement, or understanding of any kind or nature that the Company or its
subsidiaries shall continue to employ the Employee, and this Agreement shall not
affect in any way the right of the Company or any of its subsidiaries to
terminate the employment of the Employee.  For purposes of this Agreement,
Employee shall be considered to be in the employment of the Company as long as
Employee remains an employee of either the Company, any successor corporation or
a parent or subsidiary corporation of the Company or any successor corporation. 
Any question as to whether and when there has been a termination of such
employment, and the cause of such termination, shall be determined by the
Committee, or its delegate, as appropriate, and its determination shall be
final.

 

5.                                       Committee’s Powers.  No provision
contained in this Agreement shall in any way terminate, modify or alter, or be
construed or interpreted as terminating, modifying or altering any of the
powers, rights or authority vested in the Committee or, in a delegate to the
extent of such delegation, pursuant to the terms of the Plan or resolutions
adopted in furtherance of the Plan, including, without limitation, the right to
make certain determinations and elections with respect to the Restricted Shares.

 

3

--------------------------------------------------------------------------------


 

6.                                       Binding Effect.  This Agreement shall
be binding upon and inure to the benefit of any successors to the Company and
all lawful successors to Employee permitted under the terms of the Plan.

 

7.                                       Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, without reference to the principles of conflicts of laws.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Employee has executed this Agreement,
all effective as of the date first above written.

 

 

 

CHRISTOPHER & BANKS CORPORATION

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

EMPLOYEE

 

 

 

Signed:

 

 

 

(This space intentionally left blank.)

 

*                                        
*                                        
*                                        
*                                        
*                                        
*                                        
*                                        
*                                         *

 

4

--------------------------------------------------------------------------------


 

Please Check the Appropriate Item (One of the lines must be checked):

 

o  I do not desire the alternative tax treatment provided for in the Internal
Revenue Code Section 83(b).

 

o  I do desire the alternative tax treatment provided for in Internal Revenue
Code Section 83(b) and desire that forms for such purpose be forwarded to me.

 

* I acknowledge that the Company has urged me to consult with a tax consultant
or advisor of my choice before the above block is checked.

 

Please furnish the following information for shareholder records:

 

 

 

 

(Given name and middle initial must be used for stock registry)

 

Social Security Number

 

 

 

 

 

 

Address (Street)

 

Birth Date

 

 

Month/Day/Year

 

 

 

 

 

 

Address (City)

 

Day phone number

 

 

 

 

 

 

Address (Zip Code)

 

 

 

 

 

 

 

 

United States Citizen: Yes o No o

 

 

 

PROMPTLY NOTIFY THIS OFFICE OF ANY CHANGE IN ADDRESS.

 

5

--------------------------------------------------------------------------------